Citation Nr: 1547609	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to June 1986,    March 1988 to June 1991, and March 1993 to October 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, later transferred to RO in Muskogee, Oklahoma.  Previously remanded claims for service connection for right orchiectomy, and for left knee disorder have been granted, and are no longer                 on appeal.

A hearing before the undersigned on this issue was conducted in September 2015.  A transcript is on file.

The case file is primarily located in the "Virtual VA" electronic database, with additional material available in the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran had left foot pain during service since 1997, and in 2007 developed plantar fascial fibromidosis.  

2. The plantar fascial fibromidosis was indicated again in 2009 following separation, and the evidence on the balance shows that this condition is due to service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for a left foot disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b)                  (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A.              §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge where the evidence demonstrates that the disease developed in service.  38 C.F.R. § 3.303(d).

The basic requirements for service connection are: (1) a current disability;               (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board will grant service connection.  To begin with, there is enough evidence to prove a current disability.  In March 2009, following separation from service,               a private physician's treatment summary stated "plantar fascial fibromidosis" as a diagnosis.  The physician had first diagnosed that condition in 2007, towards the conclusion of service.  While the Veteran had three VA examinations between 2008 and 2011 that showed normal feet, the 2009 diagnosis of foot problems is close                in time to the original claim for service connection and qualifies as current disability.   See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

With present disability requirement met, the Board considers whether the left foot disorder is related to service.  There was already history in service of foot pain and other problems associated with left leg compartment syndrome.  Although there            is no medical opinion yet on whether left foot disability is service-related,                      a December 2014 VA examination and opinion for the left knee answers this question indirectly.  The 2014 opinion basically points out that lateral compartment syndrome in service over several years caused "compromise to the whole left leg" including the ankle, knee and foot.  Based on this opinion, along with the chronic history of left foot problems in service and continuing after service, the Board will resolve reasonable doubt in the Veteran's favor and find that disability began during active military service.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left foot disorder is granted.


______________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


